Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 7, 9 and 12-13 are objected to because of the following informalities:  
In claim 7, line 1, it appears Applicant intended “determine the presence” to read --determine presence--
In claim 9, line 5, it appears Applicant intended “with vehicle’s” to read --with the vehicle’s--
In claim 12, line 2, it appears Applicant intended “of a vehicle” to read --of the vehicle--
In claim 13, line 5, it appears Applicant intended “with vehicle’s” to read --with the vehicle’s--
Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “interpreter”, “motion sensor module” in claims 1, 7, 9, 12-13, and 17-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 9-12, 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, claims 2, 9, and 13 each recite “wherein the housing is a waterproof housing, and wherein the housing is stationary and provided at a public location”, or similar, which is indefinite. It is unclear what the metes and bounds of “a public location” are, rendering the scope of the claims indefinite. Claims 3-5, 10-12, and 14-20 depend from claims 2, 9 and 13, respectively, fail to cure said indefiniteness issues, and are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. For purposes of examination, Examiner will interpret said limitation to mean “wherein the housing is a waterproof housing, and wherein the housing is stationary and provided at a location generally available to the public”, or similar, as appears to be most consistent with Applicant’s specification. Examiner further notes that Applicant’s specification provides examples of “public location” that include various privately owned entities (i.e. gas station, mechanic, etc.) in which the property owner may exclude the public as a matter of right. 
Claim 5 recites the limitation "the plurality of speakers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Specifically, claim 17 recites “the system of Claim 13, further comprising a motion sensor module”, which is indefinite. It is unclear how this motion sensor module is related to the motion sensor module previously recited in claim 13 from which claim 17 depends, rendering the scope of the claims indefinite. For purposes of examination, Examiner will interpret said limitation to mean “the system of 
Specifically, claim 19 recites “the system of Claim 18, further comprising an interpreter”, which is indefinite. It is unclear how this interpreter is related to the interpreter previously recited in claim 13 from which claim 19 ultimately depends, rendering the scope of the claims indefinite. Claim 20 depends from claim 19, fails to cure said indefiniteness issues, and is thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. For purposes of examination, Examiner will interpret said limitation to mean “the system of Claim 18, wherein the interpreter”, as appears to be most consistent with Applicant’s specification.
Claim 20 recites the limitation "the communication module" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the user" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittliff III (US PGPub. No. 2017/0193716).
Regarding claim 1, Wittliff discloses a testing system for interfacing with a vehicle diagnostic system and performing a diagnostic test on a vehicle [402], the testing system comprising: a housing [104] configured to at least partially retain a processor [506] in circuit communication with test circuitry configured to selectively communicate with vehicle's onboard diagnostic system [406] via a test cable [220] configured to retrieve diagnostic data from the onboard diagnostic system, the processor configured to perform a diagnostic test (¶0018, ¶0023-0024, ¶0040-0041); an output device [150] for displaying results of the diagnostic test (¶0040-0041); and a transmitter [518] for transmitting the results to a computing device [150] comprising an application system having an interpreter for displaying diagnostic data on a display of the computing device (¶0040-0041). 
Regarding claim 2, Wittliff discloses the system of Claim 1, wherein the housing is a waterproof housing, and wherein the housing is stationary and provided at a public location (¶0017-0018). 
Regarding claim 3, Wittliff discloses the system of Claim 2, wherein the housing includes a payment port for accepting payment, wherein the payment port transmits a payment to a payment processing system (¶0020).
Regarding claim 4, Wittliff discloses the system of Claim 2, wherein the diagnostic test is performed wirelessly (¶0030).
Regarding claim 5, Wittliff discloses the system of Claim 4, wherein the output device is configured to transmit a tutorial via a display and the plurality of speakers (¶0034).
Regarding claim 6, Wittliff discloses the system of Claim 1, wherein the test cable is retractable into the housing (¶0023-0025). 
Regarding claim 9, Wittliff discloses a testing system for interfacing with a vehicle diagnostic system and performing a diagnostic test on a vehicle [402], the testing system comprising: a housing 
Regarding claim 10, Wittliff discloses the system of Claim 9, further comprising a database [510] in communication with the processor via a server to store diagnostic, user, and repair service data (¶0040-0043). 
Regarding claim 11, Wittliff discloses the system of Claim 10, wherein the test results are transmitted to a repair service system to source a repair location (¶0043).
Regarding claim 14, Wittliff discloses the system of Claim 13, further comprising a database [510] in communication with the processor via a server to store diagnostic, user, and repair service data (¶0040-0043). 
Regarding claim 15, Wittliff discloses the system of Claim 14, wherein the database is configured to store user data comprising: a vehicle make, a vehicle model, a vehicle year, and a vehicle diagnostic history (¶0040-0043). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittliff as applied to claims 1 and 9 above, and further in view of Wang et al. (US PGPub. No. 2019/0118657).
Regarding claim 7, Wittliff discloses the system of Claim 1 (Wittliff ¶0018, ¶0023-0024, ¶0040-0041), but appears to be silent on the system further comprising a motion sensor module to determine the presence of a vehicle, wherein the presence of a vehicle turns the testing system to an ON function. 
Wang, however, teaches a vehicle charging station that includes a proximity sensor for detecting a presence of a vehicle and uses this detection for initializing the charging system (Wang ¶0034, ¶0048). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Wittliff in view of Wang. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Wittliff to include the system further comprising a motion sensor module to determine the presence of a vehicle, wherein the presence of a vehicle turns the testing system to an ON function, as doing so was a known way of conserving energy at a service station by conditioning activation of various components on the presence of a vehicle to be serviced, as recognized by Wang (Wang ¶0034, ¶0048). 
Regarding claim 12, Wittliff in view of Wang teaches the system of Claim 9 (Wittliff ¶0018, ¶0023-0024, ¶0040-0041), further comprising a motion sensor module to determine the presence of a 
Regarding claim 13, Wittliff in view of Wang teaches a testing system for interfacing with a vehicle diagnostic system and performing a diagnostic test on a vehicle [Wittliff 402], the testing system comprising: a housing [Wittliff 104] disposed in a public location and configured to at least partially retain: a processor [Wittliff 506] in circuit communication with a test circuitry configured to selectively communicate with vehicle's onboard diagnostic system [Wittliff 406] via a retractable test cable [Wittliff 220] configured to retrieve diagnostic data from the onboard diagnostic system, the processor configured to perform a diagnostic test (Wittliff ¶0017-0018, ¶0023-0025, ¶0040-0041) and transmit the results of the test to an output device [Wittliff 150] wherein the results of the test are displayed (Wittliff ¶0040-0041), the processor configured to transmit a diagnostic test protocol to a plurality of speakers and a user interface of the output device (Wittliff ¶0034); one or more sensors [Wang 112] to indicate the presence of a vehicle near the housing via a motion sensing module (Wang ¶0034, ¶0048); and a transmitter [Wittliff 518] for transmitting the results to a computing device [Wittliff 150] comprising an application system having an interpreter for displaying diagnostic data on a display of the computing device (Wittliff ¶0040-0041), as previously modified in, and with the same motivation as applied in, regard to claim 7, above. 
Regarding claim 16, Wittliff discloses the system of Claim13, wherein the test results are transmitted to a repair service system to source a repair location (Wittliff ¶0043).
Regarding claim 17, Wittliff in view of Wang teaches the system of Claim 13, further comprising a motion sensor module to determine the presence of a vehicle, wherein the presence of a vehicle turns the testing system to an ON function (Wang ¶0034, ¶0048), as previously modified in, and with the same motivation as applied in, regard to claim 7, above.

Regarding claim 19, Wittliff in view of Wang teaches the system of Claim 18, further comprising an interpreter to suggest a protocol for fixing a vehicle problem (Wittliff ¶0034). 
Regarding claim 20, Wittliff discloses the system of Claim 19, wherein the communication module provides a means for the user to communicate with a mechanic (Wittliff ¶0043). 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittliff as applied to claim 1 above, and further in view of Grenn (US PGPub. No. 2017/0213398).
Regarding claim 8, Wittliff discloses the system of Claim 1 (Wittliff ¶0018, ¶0023-0024, ¶0040-0041), but appears to be silent on the system further wherein the processor is configured to clear codes from the onboard diagnostic system to turn off a dashboard indicator light from the vehicle. 
Grenn, however, teaches a vehicle diagnostics method that includes clearing a DTC when a component/subsystem is repaired or when a code clear instruction is received and the component/subsystem has passed a diagnostic test (Grenn ¶0023). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Wittliff in view of Grenn. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Wittliff to include the system further wherein the processor is configured to clear codes from the onboard diagnostic system to turn off a dashboard indicator light from the vehicle, as doing so was a known way of resetting DTCs that are no longer relevant, as recognized by Grenn (Grenn ¶0023).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669